DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Multiple Rejections
 The Examiner wishes to briefly address the multiple rejections contained in this office action. While prior art rejections are ordinarily limited to the best available art, the below multiple strings of rejections are necessitated by not only diverging dependent claims but also to illustrate that the Applicant’s claims may be met by a reference which does not disclose the inventive concept involved by the Applicant’s invention. (see MPEP 706.02 and 2120(I))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the extrusion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21–27, 30–31, 33, and 34–40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by STOCKETT PG Publication No. US 20180207850.
As to claim 21, STOCKETT discloses a device for printing and curing of thermoset resin, the device comprising:
	a feeder (Figure 3's 16) having an outlet (26) for outputting a thermoset resin (¶21); and
	a stimulation source  (20) structured to direct a stimulus toward a portion of the output thermoset resin that is downstream from the feeder, wherein the stimulus is configured to heat the portion of the output thermoset resin to fully cure the portion of the output thermoset resin (¶24). 
	As to claim 22, STOCKETT discloses the device of claim 21, wherein the feeder includes a nozzle (26) and the nozzle defines the outlet (Figure 3), wherein the outlet of the nozzle is for extruding the thermoset resin (¶13). 
As to claim 23, STOCKETT discloses the device of claim 21, wherein the feeder includes a printhead (Figure 3) and the outlet is a roller (50 or 32) for directing the thermoset resin (¶28 or ¶30). 
	As to claim 24, STOCKETT discloses the device of claim 21, further comprising a build plate (Figure 1, 18; ¶39) and a computer numerical control machine (Figure 1, 14 and 22) for moving the feeder (Figure 1, 16)  and the stimulation source (Figure 1, 20) relative to the build plate (18), wherein the feeder and the stimulation source are stationary relative to each other (Figure 1). 
	As to claim 25, STOCKETT discloses the device of claim 21, wherein the stimulus from the stimulus source is the only stimulus applied to the portion of the output thermoset resin (Figure 3). 
	As to claim 26, STOCKETT discloses the device of claim 21, wherein the portion of the output thermoset resin at which the stimulus is directed remains a predetermined distance from the outlet of the feeder throughout the extrusion of the thermoset resin (Figures 1 and 3). 
As to claim 27, STOCKETT discloses the device of claim 21, STOCKETT discloses the use of a laser as the stimulation source (¶18).
As to claim 30, STOCKETT discloses the device of claim 21, STOCKETT discloses the use of visible light as the stimulation source (¶18).
As to claim 31, STOCKETT discloses the device of claim 21, STOCKETT discloses the use of microwave as the stimulation source (¶18).
As to claim 33, STOCKETT discloses the device of claim 21, STOCKETT discloses the use of ultrasonic waves as the stimulation source (¶18).
As to claims 34–40, STOCKETT discloses the device of claim 21.
STOCKETT's structure referenced above is capable being used with the materials in claims 34–40. (¶13). 
	
Claims 21–22, 24–30 and  33–40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by NIELSEN-COLE PG Publication No. US 20160136885.
As to claim 21, NIELSEN-COLE discloses a device for printing and curing of thermoset resin, the device comprising:
	a feeder having an outlet for outputting a thermoset resin (Figure 1D's 103B ¶55); and
	a stimulation source structured to direct a stimulus toward a portion of the output thermoset resin that is downstream from the feeder, wherein the stimulus is configured to heat the portion of the output thermoset resin to fully cure the portion of the output thermoset resin (Figure 1D's either 116 or 201; ¶ 55 and ¶76). 
	As to claim 22, NIELSEN-COLE discloses the device of claim 21, wherein the feeder includes a nozzle (Figure 1D) and the nozzle defines the outlet (near 103b), wherein the outlet of the nozzle is for extruding the thermoset resin (¶54–45). 
	As to claim 24, NIELSEN-COLE discloses the device of claim 21, further comprising a build plate (210) and a computer numerical control machine for moving the feeder and the stimulation source relative to the build plate (150), wherein the feeder and the stimulation source are stationary relative to each other (Figure 1D). 
	As to claim 25, NIELSEN-COLE discloses the device of claim 21, wherein the stimulus from the stimulus source is the only stimulus applied to the portion of the output thermoset resin (Figure 1D vis 181's Bus system and controller). 
	As to claim 26, NIELSEN-COLE discloses the device of claim 21, wherein the portion of the output thermoset resin at which the stimulus is directed remains a predetermined distance from the outlet of the feeder throughout the extrusion of the thermoset resin (Figure 1D). 
As to claim 27, NIELSEN-COLE discloses the device of claim 21, NIELSEN-COLE discloses the use of a laser as the stimulation source (Figure 1D's 116 ¶109).
As to claim 28, NIELSEN-COLE discloses the device of claim 21, NIELSEN-COLE discloses the use of infrared light as the stimulation source (Figure 1D's 116 ¶143).
As to claim 29, NIELSEN-COLE discloses the device of claim 21, NIELSEN-COLE discloses the use of UV light as the stimulation source (Figure 1D's 116 ¶109).
As to claim 30, NIELSEN-COLE discloses the device of claim 21, NIELSEN-COLE discloses the use of visible light as the stimulation source (Figure 1D's 116 ¶109).
As to claim 33, NIELSEN-COLE discloses the device of claim 21, NIELSEN-COLE discloses the use of ultrasonic waves as the stimulation source (Figure 1D's 201 ¶101).
As to claims 34–40, NIELSEN-COLE discloses the device of claim 21.
Claims 21–22, 24–26, 29, and 34–40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tyler PG Publication No. US 20140061974.
As to claim 21, TYLER discloses a device for printing and curing of thermoset resin, the device comprising:
	a feeder having an outlet for outputting a thermoset resin (Figures 4–5 and ¶33); and
	a stimulation source structured to direct a stimulus toward a portion of the output thermoset resin that is downstream from the feeder, wherein the stimulus is configured to heat the portion of the output thermoset resin to fully cure the portion of the output thermoset resin (Figure 5's 501 ¶51). 
	As to claim 22, TYLER discloses the device of claim 21, wherein the feeder includes a nozzle (Figures 4–5 near 402) and the nozzle defines the outlet (Figures 4–5), wherein the outlet of the nozzle is for extruding the thermoset resin (¶45). 
	As to claim 24, TYLER discloses the device of claim 21, further comprising a build plate (Figure 9) and a computer numerical control machine for moving the feeder and the stimulation source relative to the build plate (see Figure 9 and ¶83), wherein the feeder and the stimulation source are stationary relative to each other (via their physical association with one another in Figures 4 and 5). 
	As to claim 25, TYLER discloses the device of claim 21, wherein the stimulus from the stimulus source is the only stimulus applied to the portion of the output thermoset resin (Figure 5). 
	As to claim 26, TYLER discloses the device of claim 21, wherein the portion of the output thermoset resin at which the stimulus is directed remains a predetermined distance from the outlet of the feeder throughout the extrusion of the thermoset resin (via their physical association with one another in Figures 4 and 5). 
As to claim 29, TYLER discloses the device of claim 21, TYLER discloses the use of UV light as the stimulation source (See Figure 5 and ¶51).
As to claims 34–40, TYLER discloses the device of claim 21.
TYLER's structure referenced above is capable being used with the materials in claims 34–40. (see Figures 1–3 and [0031–42]). 
Claims 21–22, 25–26, 32, and 34–40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tyler PG Publication No. US 20180235030 (herein after "'030").
As to claim 21, '030 discloses a device for printing and curing of thermoset resin, the device comprising:
	a feeder (Figure 1's 14) having an outlet (Figure 1) for outputting a thermoset resin (¶13–14); and
	a stimulation source  (Figures 1–2, 22) structured to direct a stimulus toward a portion of the output thermoset resin that is downstream from the feeder (See Figure 1), wherein the stimulus is configured to heat the portion of the output thermoset resin to fully cure the portion of the output thermoset resin (¶29). 
	As to claim 22, '030 discloses the device of claim 21, wherein the feeder includes a nozzle (18) and the nozzle defines the outlet (Figure 1), wherein the outlet of the nozzle is for extruding the thermoset resin (¶13–14). 
	As to claim 25, '030 discloses the device of claim 21, wherein the stimulus from the stimulus source is the only stimulus applied to the portion of the output thermoset resin (Figure 1). 
	As to claim 26, '030 discloses the device of claim 21, wherein the portion of the output thermoset resin at which the stimulus is directed remains a predetermined distance from the outlet of the feeder throughout the extrusion of the thermoset resin (Figures 1). 
As to claim 32, '030 discloses the device of claim 21, '030 discloses the use of electromagnetic field as the stimulation source (¶29).
As to claims 34–40, '030 discloses the device of claim 21.
'030's structure referenced above is capable being used with the materials in claims 34–40 (¶13–14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27–28 and 32–33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler PG Publication No. US 20140061974.
	With respect to claims 27–28 and 30–31, TYLER discloses the use of UV light as the stimulation source (See Figure 5 and ¶51). 
	This embodiment fails to explicitly disclose the limitations of claims 27–28 and 30–31. 
	TYLER's [0051] also teaches, albeit in separate embodiments, the use of other methods of curing with stimulations sources that include a laser (claim 27 and claim 30), infrared light (claim 28), natural light (claim 30), and microwaves (claim 31).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate these teachings in place of the stimulate source illustrated in TYLER's Figure 5 for the benefit of curing the thermosetting polymer (as taught by TYLER at ¶51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 5134569 is an early composite 3d printer; and 
US Patent No. 5936861 is an early composite 3d printer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743